Case: 1:20-cv-07379 Document #: 1-2 Filed: 12/14/20 Page 1 of 4 PageID #:15

EXHIBIT 2
Case: 1:20-cv-07379 Document #: 1-2 Filed: 12/14/20 Page 2 of 4 PagelID #:16

ns yor/zoz9 seo 10:02 Received by EEOC-CDO 05/07/2020 aoe

 

 

AMENDED CHARGE OF AGENCY | CHARGE NUMBER 440-2026-
DISCRIMINATION

This form is affected by the Privacy Act of 1974: See Privacy act statement 440-2020-03 396
before completing this form. HIEEOC _

 

 

 

 

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

 

NAME (indicate Mr. Ms. Mrs.) Rabie Chillmon ” HOME TELEPHONE (include area code) 708.910.4152

 

 

STREET ADDRESS 17550 71" Ct. #2 CITY, STATC AND ZIP CODE Tinley Park, tl = | DATE OF BIRTH
60477 190/19:
NAMED 18 THE EM PLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE

OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (IF MORE THAN ONE LIST BELOW)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i NUMBER OF EMPLOYEES, TELEPHONE (Include area

NAME Village of Evergreen Park MEMBERS 15+ code) 708.422.2142

[Police Department

STREET ADDRESS 9420 S. Kedzle Ave. CITY, STATE AND ZIP CODE Evergreen Park, Ti, 60805 | COUNTY COOK

NAMR. TELEPHONE (include. area code)

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

CAUSE OF DISCRIMINATION BASED ON; National Origin, Retaliation DATE OF DISCRIMINATION

EARLIEST (ADEA/FPA) LATEST (ALL)

7119 0 3/31/2020

 

m@ CONTINUING ACTION
THE PARTICULARS ARE (if additional space is needed attach extra sheets) PAGE 1 OF 3. SEE ATTACHED ,

 

  
   

 

[also want this charge filed with the EEOC. I will advise the agencies iff
change my address or telephone autmber and f will cooperate fully with them J
in the processing of my chargo in accordance with their procedures. 4 We

De WORN ‘O BEFORE ME ON THIS

Sp LS ;
Average  S- 7-20
Cf we # ONTH DATE-YEAR

 

 

ar erry

$ "OFFICIAL SEAL" __ 05-Oh Lode
w SETH R HALPERN , SIGNATURE OF COMPLAINANT DATE

Notary Public. State of Iliincis . Ldeclare under i
habe 5 penalty that the foregoing is true and correct T swear or
My Commission Expires 12/12/2022 ; affirm that I have read the above charge aud that it is true to the best of

my knowledge, information and belief.

ms

 

 

 

 

 

 

 
Case: 1:20-cv-07379 Document #: 1-2 Filed: 12/14/20 Page 3 of 4 PagelD #:17

es/or/aoze sev 10:02 BRUBAEY by EEOC-CDO 05/07/2020~ ~

(oo

AMENDED CHARGE OF DISCRIMINATION — Rabie Chillmon (Page 2 of 3)
L A. ISSUE/BASIS
1. National Origin-Albanian

B. PRIMA FACIE ALLEGATIONS

1, Respondent hired me as a Police Clerk on July 1, 2019. Within a few days, my
trainer, “Ann”, began making remarks about my status as an immigrant, including urging me to
quit and live on food stamps, “like every other immigrant”.

2. I complained to my supervisor, Frank Clarins, who would not address these
remarks and indicated he would not change my trainer, Eventually, I was placed under the
review of another trainer, “Laurie”, who told me she did not have time for me and that she hated
“people from other countries” because “they come here and take our good jobs and benefits”.
She told me “you all need to stay in your fucking country and build your own country”. Laurie
anc others would repeatedly say that they do not understand my English because of my “accent”,

3, I was repeatedly ignored when asking questions and offered little training or help
on the job. I was isolated from the other olerical staff. My co-workers and supervisor
continuously reported any minor error which they claim I made (in many cases, made by
someone other than me) and subjected me to more scrutiny and differing terms and conditions of
employment than other, similarly situated clerical personnel,

4A. At all times [ continually objected to the discriminatory treatment and complained
to my supervisor and, ultimately, the Chief of Police, but no action was taken to stop the
harassment and, after which, 1 was repeatedly subjected to retaliatory behavior (See Charge II,
below.) I even provided a letter to the Chief of Police from my counsel on January 7, 2020,
outlining my complaints and requesting that the discriminatory mistreatment cease. It did not.

5. The above harassment and discrimination impacted my ability to perform my job
duties, caused me embarrassment and emotional distress and was repeated and highly offensive.

6. I performed my job in a satisfactory manner at all times.
7. Respondent’s above-mentioned behavior towards me created a hostile work

environment and I was subjected to disparate treatment because of my national origin (Albanian)
in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e-2(a)(1).

II, A. ISSUE/BASIS
1. Retaliation.

PRIMA FACIE ALLEGATIONS

Initials Re CG
Case: 1:20-cv-07379 Document #: 1-2 Filed: 12/14/20 Page 4 of 4 PagelD #:18

95/07/2020 Tay 19:03 Received by EEOC-CDO-05/07/2020 - - Gone

1. Respondent hired me as a Police Clerk on July 1, 2019. Within a few days, my
trainer, “Ann”, began making remarks about my status as an immigrant, including urging me to
quit and live on food stamps, “like every other immigrant”.

2, I complained to my supervisor, Frank Clarins, who would not address these
remarks and indicated he would not change my trainer. Eventually, | was placed under the
review of another trainer, “Laurie”, who told me she did not have time for me and that she hated
“people from other countries” because “they come here and take our good jobs and benefits”,
She told me “‘you all need to stay in your fucking country and build your own country”. Laurie
and others would repeatedly say that they do not understand my English because of my “accent”,

3. I was repeatedly ignored when asking questions and offered little training or help
on the job. My co-workers and supervisor continuously reported any minor error which they
claim I made (in many cases, made by someone other than me) and subjected me to more
scrutiny and differing terms and conditions of employment than other, similarly situated clerical
personnel, :

4, At all times I continually objected to the discriminatory treatment and complained
to my supervisor and, ultimately, the Chief of Police, but no action was taken to stop the
harassment and, after which, I was repeatedly subjected to retaliatory behavior. I even provided
a letter to the Chief of Police from my counsel on January 7, 2020, outlining my complaints and
requesting that the discriminatory mistreatment cease. It did not.

5, I performed my job in a satisfactory manner at all times.

6. Following my complaints of discrimination, both verbally and in writing, 1 was
subjected to much greater scrutiny than other similarly situated non-foreign born clerical staff,
including but not limited to: being subject to discipline for mistakes made by others, being
subject to discipline for minor, typo errors for which other similarly situated individuals were not
subject to discipline, suspended for so-called “insubordination” when trying to explain the
disparate, retaliatory treatment, having to put any job-related question in writing and submit it to
my supervisor or co-worker when no other similarly situated employees were required to do so,
having to report each time I left my desk, including to use the washroom, a requirement that only
applied to me and, initially, being told I would have to take a polygraph to determine the veracity
of my complaints of discrimination and harassment or face termination.

7. On February 27, 2020, I filed my original charges of discrimination and
retaliation with the EEOC. On March 31, 2020, my employment was terminated in retaliation
for my filing the aforementioned original charges of discrimination and retaliation as well for my
continued complaints of discrimination to management.

7. Respondent’s above-mentioned behavior toward me was in retaliation for

engaging in activity protected by Title VII and in violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. 2000e.

Initials GC
